  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 1 of 45 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 STINGRAY IP SOLUTIONS, LLC,                       §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §   JURY TRIAL DEMANDED
                                                   §
 SIGNIFY N.V.,                                     §
                                                   §   CIVIL ACTION NO. 2:21-cv-44
         Defendant.                                §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Stingray IP Solutions, LLC (“Stingray” or “Plaintiff”) files this Complaint against

Defendant Signify N.V. (“Signify” or “Defendant”) for infringement of U.S. Patent No. 7,082,117

(the “’117 patent”), U.S. Patent No. 7,224,678 (the “’678 patent”), U.S. Patent No. 7,440,572 (the

“’572 patent”), and U.S. Patent No. 7,616,961 (“the “’961 patent”).

                                            THE PARTIES

       1.    Stingray IP Solutions, LLC is a Texas limited liability company, located at 6136

Frisco Sq. Blvd., Suite 400, Frisco, TX 75034.

       2.    On information and belief, Defendant Signify N.V. is a multinational corporation

organized under the laws of the Netherlands, with its principal place of business located at High

Tech Campus 48, 5656 AE Eindhoven, The Netherlands. Signify may be served with process at

its principal place of business. Signify was established as “Philips Lighting” in 2016 after spinning

off from Koninklijke Philips N.V., then changed its name to Signify N.V. in 2018.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       1
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 2 of 45 PageID #: 2




       3.    On information and belief, Signify maintains a corporate presence in the United

States via at least its wholly-owned U.S.-based subsidiary Signify North America Corporation

(“Signify NA”). See Annual Report 2019, SIGNIFY, at 104. Signify NA is organized under the laws

of the state of Delaware, with its principal place of business located at 200 Franklin Square Drive,

Somerset, New Jersey 08873. Signify may also be served with process through Signify NA via

Signify NA’s registered agent for service of process, Corporation Service Company, at 251 Little

Falls Dr., Wilmington, Delaware 19808.

       4.    “Signify is the world leader in lighting.” Annual Report 2019, SIGNIFY, at 2,

https://www.signify.com/static/2019/signify-annual-report-2019.pdf. Signify “operates in many

countries via its subsidiaries and affiliated companies as well as via a limited number of branch

offices.” Id. at 54. One such subsidiary is Signify NA. Id. at 104. Signify has seven manufacturing

sites in the United States. Id. at 29. In 2019, Signify’s sales in the United States totaled over 1.3

billion euros and it had nearly 1.8 billion euros’ worth of assets in the United States. Id. at 98.

       5.    In 2019, Signify acquired full ownership of WiZ Connected Lighting Company Ltd.

(“WiZ”) for its “WiFi-based connected lighting” products. Annual Report 2019, SIGNIFY, at 7,

supra. The acquisition “enables Signify to extend its leadership by stepping into the Wi-Fi-based

smart lighting market.” Id. at 25. WiZ is a “lighting software solutions company based in Hong

Kong” that is “deployed in 40 countries across the Americas, Europe, the Middle East and Asia

Pacific.” WiZ – About, WIZ CONNECTED, https://www.wizconnected.com/en-MY/about-wiz/ (last

visited January 29, 2021). Signify made the acquisition in order to “address a larger customer base

in the growing market of Wi-Fi-based lighting.” Id. WiZ provides “an open IoT [Internet-of-

Things] platform” with an “easy-to-use, scalable solution” that is “accessible to all lighting and

electrical vendors.” Id. In 2020, Signify announced an expansion of WiZ product availability in


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                          2
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 3 of 45 PageID #: 3




the United States, increasing the variety of bulbs, downlights, lightstrips, and accessories available

to U.S. customers. See Signify US expands WiZ Connected Ecosystem, SIGNIFY,

https://www.signify.com/en-us/our-company/news/press-releases/2020/20200827-wiz-launches-

a-brand-new-generation-of-products (August 27, 2020). Recently, WiZ developed ROBUST, a

“new Wi-Fi + Bluetooth mesh architecture” that is being rolled out on its products as of the first

quarter of 2021 and will also be implemented on other existing WiZ products. WiZ – Innovation,

WIZ CONNECTED, https://www.wizconnected.com/en-MY/innovation/ (last visited January 29,

2021). WiZ products connect to users’ Wi-Fi networks and are controlled by the WiZ mobile

application, which is available on iOS or Android and can integrate with Amazon Alexa, Google

Home, or Siri. Signify US expands WiZ Connected Ecosystem, SIGNIFY, supra.

       6.    Through offers to sell, sales, imports, distributions, and other related agreements with

distributors and customers operating in and maintaining a significant business presence in the U.S.

and/or its U.S. subsidiaries, including via Signify NA and WiZ, Signify does business in the U.S.,

the state of Texas, and in the Eastern District of Texas. Signify may be served with process via its

agents in the U.S., including via Signify NA, and/or at its principal place of business at High Tech

Campus 48, 5656 AE Eindhoven, The Netherlands.

                                 JURISDICTION AND VENUE

       7.    This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

       8.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       9.    On information and belief, Signify is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                        3
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 4 of 45 PageID #: 4




its substantial business in this State, including: (A) at least part of its infringing activities alleged

herein which purposefully avail the Defendant of the privilege of conducting those activities in

this state and this judicial district and, thus, submits itself to the jurisdiction of this court; and (B)

regularly doing or soliciting business, engaging in other persistent conduct targeting residents of

Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold, and

imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. Such a presence furthers the development, design, manufacture, importation,

distribution, and sale of Signify’s infringing electronic devices in Texas. For example, Signify’s

wholly-owned, U.S.-based subsidiary Signify NA, which manages its North America operations

and is based in the United States, has offices in Texas. See Locations, SIGNIFY,

https://www.education.signify.com/momentum/locations.php (last visited January 30, 2021)

(listing a Signify location at 10911 Petal St., Dallas, TX 75238). Through direction and control of

its subsidiary, Signify has committed acts of direct and/or indirect patent infringement within

Texas, and elsewhere in the United States, giving rise to this action and/or has established

minimum contacts with Texas such that personal jurisdiction over Signify would not offend

traditional notions of fair play and substantial justice.

        10.   Upon information and belief, Signify controls or otherwise directs and authorizes all

activities of its subsidiaries, including, but not limited to Signify NA, which, has business

operations in Texas. Directly and via at least these subsidiaries and via intermediaries, such as

distributors and customers, Signify has placed and continues to place infringing wireless lighting

devices into the U.S. stream of commerce. Signify has placed such products into the stream of

commerce with the knowledge and understanding that such products are, will be, and continue to


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                            4
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 5 of 45 PageID #: 5




be sold, offered for sale, and/or imported into this judicial district and the State of Texas. See

Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he

sale [for purposes of § 271] occurred at the location of the buyer.”); see also Semcon IP Inc. v.

Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019)

(denying accused infringer’s motion to dismiss because plaintiff sufficiently plead that purchases

of infringing products outside of the United States for importation into and sales to end users in

the U.S. may constitute an offer to sell under § 271(a)).

           11.   Signify utilizes established distribution channels to distribute, market, offer for sale,

sell, service, and warrant infringing products directly to consumers, including offering such

products for sale via its own website. See, e.g., Choose a bulb – Smart Lighting, PHILIPS,

https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters=

SMARTLIGHTING_BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=12.

subcategory.p-grid-icon. Moreover, Signify utilizes its subsidiaries and intermediaries, such as

Signify NA and WiZ, to design, develop, import, distribute, and service infringing products, such

as Philips and WiZ Wi-Fi connected lighting devices and Philips Hue products. Such Signify

products have been sold in retail stores, both brick and mortar and online, within this judicial

district         and     in      Texas.      See.,      e.g.,     Where        to     Buy,       PHILIPS,

https://www.usa.lighting.philips.com/consumer/where-to-buy (providing links to purchase Philips

lighting products online or at Home Depot or Walmart stores, which each have multiple locations

in this judicial district and in Texas).

           12.   Upon information and belief, Signify purposefully places infringing wireless lighting

devices in established distribution channels in the stream of commerce by contracting with national

retailers who sell Signify’s products in the U.S., including in Texas and this judicial district.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                            5
     Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 6 of 45 PageID #: 6




Signify contracts with these companies with the knowledge and expectation that Signify’s wireless

lighting devices will be imported, distributed, advertised, offered for sale, and sold in the U.S.

market. For example, at least Home Depot, Walmart, and Amazon.com offer for sale and sell

Signify wireless lighting devices, in and specifically for the U.S. market, via their own websites

or retail stores located in and selling their products to consumers in Texas and this judicial district.

See, e.g., White and Color Ambiance Dimmable LED Light Strip Plus Smart Wireless Light Base

Kit (80”) by Philips Hue, HOME DEPOT, https://www.homedepot.com/p/Philips-Hue-White-and-

Color-Ambiance-Dimmable-LED-Light-Strip-Plus-Smart-Wireless-Light-Base-Kit-80-

555334/313025879 (last visited January 29, 2021) (showing Signify’s Philips Hue product for sale

and in stock at a Home Depot location in Frisco, Texas in this judicial district). Signify also

provides multiple types of application software for download and use in conjunction with and as

part of its wireless lighting devices: the “Philips Hue App” is used in conjunction with Philips Hue

products and the “WiZ App” is used in conjunction with WiZ products as well as Philips Smart

Lighting products. Both the Philips Hue App and the WiZ App are available via digital distribution

platforms     by   Apple   Inc.   and    Google.    See,    e.g.,   Philips   Hue,    GOOGLE PLAY,

https://play.google.com/store/apps/details?id=com.philips.lighting.hue2&hl=en_US&gl=US (last

visited January 29, 2021) (offering the application for download and indicating that the application

is      offered     by     “Signify       Netherlands       B.V.”);      WiZ,        GOOGLE      PLAY,

https://play.google.com/store/apps/details?id=com.tao.wiz&hl=en_US&gl=US                (last   visited

January 29, 2021) (offering the application for download and indicating that the application is

offered by “WiZ Connected Lighting Company Limited”).

        13.   Based on Signify’s connections and relationship with its U.S.-based these national

retailers and digital distribution platforms, Signify knows that Texas is a termination point of the


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                          6
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 7 of 45 PageID #: 7




established distribution channel, namely online and brick and mortar stores offering Signify

wireless lighting devices and software to consumers in Texas. Signify, therefore, has purposefully

directed its activities at Texas, and should reasonably anticipate being brought in this Court, at

least on this basis. See Icon Health & Fitness, Inc. v. Horizon Fitness, Inc., 2009 WL 1025467, at

(E.D. Tex. 2009) (finding that “[a]s a result of contracting to manufacture products for sale in”

national retailers’ stores, the defendant “could have expected that it could be brought into court in

the states where [the national retailers] are located”).

       14.   In the alternative, this Court has personal jurisdiction over Signify under Federal Rule

of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise under

federal law, Signify is not subject to the jurisdiction of the courts of general jurisdiction of any

state, and exercising jurisdiction over Signify is consistent with the U.S. Constitution.

       15.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendant

Signify is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c).

       16.   On information and belief, Signify has significant ties to, and presence in, the State

of Texas and the Eastern District of Texas, making venue in this judicial district both proper and

convenient for this action.

                      THE ASSERTED PATENTS AND TECHNOLOGY

       17.   The Asserted Patents cover various aspects of monitoring, detecting intrusions, and

encrypting and decrypting wireless communications networks, including networks created

between Defendants’ wireless lighting devices.

       18.   The ’117 patent involves detecting intrusions into a wireless communication network

by monitoring transmissions among nodes of the network. The disclosed intrusion detection

techniques of the ’117 patent include monitoring, by a policing node, transmissions among a


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       7
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 8 of 45 PageID #: 8




plurality of nodes of a mobile ad-hoc network (MANET). Such nodes of the MANET

intermittently operate in a contention-free mode during a contention-free period. The policing node

detects intrusions by monitoring the transmissions between the MANET nodes to detect

contention-free mode operation outside of a contention-free period. Based on such a detection, an

intrusion alert may be generated.

       19.   The ’678 patent involves detecting intrusions into a wireless local or metropolitan

area network. The disclosed intrusion detection techniques include monitoring transmission

between stations of the network, where each station has its own media access layer (MAC) address.

The monitoring is done to detect failed attempts to authenticate the MAC addresses. Upon

detection of a number of failed attempts to authenticate, an intrusion alert may be generated.

       20.   The ’961 patent involves allocating channels in mobile ad hoc networks. The patent

describes dynamic channel allocation in such networks to efficiently make use of a plurality of

channels. In such networks, wireless communication links connect wireless mobile nodes over

multiple separate channels at different frequencies. The disclosed techniques for channel allocation

include monitoring link performance on one channel based on a quality of service (QoS) threshold.

When the monitored link performance falls below the QoS threshold, other available separate

channels are scouted. Scouting may include switching to a second separate channel at a different

frequency. A channel activity query may be broadcast to determine link performance of the second

separate channel. Replies to the query are processed to determine the link performance, and

channel activity may be updated for each separate channel based on the replies.

       21.   The ’572 patent involves providing secure wireless local area networks (LAN). A

device for securing such a LAN may include a housing with a wireless transceiver carried by the

housing. A medium access controller (MAC) also carried by the housing. A cryptography circuit


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      8
  Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 9 of 45 PageID #: 9




may be connected to the MAC controller and the transceiver. The circuit may encrypt both address

and data information by at least adding a plurality of encrypting bits to be transmitted. And the

cryptography circuit may decrypt both address and data information upon reception.

       22.   Upon information and belief, a significant portion of Defendant’s operating revenue

is derived from the manufacture and sale of wireless lighting devices. For example, Signify utilizes

its U.S.-based subsidiaries, including Signify NA and WiZ, distributors, customers, partners, and

retailers to provide wireless lighting devices to consumers. Signify’s revenue for the Accused

Products is substantially represented by its LED and Home divisions. See Annual Report 2019,

SIGNIFY, at 25 (“In LED electronics, the aim is to lead the transition to smart lighting”); Id. at 27

(Discussing sales and innovation for Philips Hue brand under the “Home” section of the report).

Signify reported that, in 2019, its LED division had 1.891 billion euros in sales, accounting for

12.7% of Signify’s total sales. Id. at 25. Signify also reported that, in 2019, its Home division had

521 million euros in sales, accounting for 3.8% of Signify’s total sales. Id. at 27. Signify states

that its strategy in both divisions is to increase sales of its wireless lighting devices. See id. at 25

(“LED will drive growth in LED electronics through the transition to smart lighting”); id. at 27

(“The consumer lighting market is expected to benefit from…the increasing adoption of connected

home lighting systems.”)

       23.   Signify’s wireless lighting devices use IEEE 802.11 and ZigBee protocols to enable

communication between Signify’s devices. See, e.g., Smart Wi-Fi LED lighting, PHILIPS,

https://www.usa.lighting.philips.com/consumer/smart-wifi-led (last visited Jan. 25, 2021); How

Philips Hue Works, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/how-it-

works#get-started (last visited Jan. 25, 2021) (“Adding a Hue Bridge activates the built-in Zigbee

network”).


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                          9
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 10 of 45 PageID #: 10




       24.   The Asserted Patents cover wireless communication methods that are incorporated

into IEEE 802.11 and ZigBee protocols and the products that utilize them, such as Signify’s

wireless lighting devices, their components, and processes related to the same (the “Accused

Products”). For example, Signify’s Philips Lighting brand products are Wi-Fi compliant, and

utilize IEEE 802.11 protocols. See, e.g., Smart Wi-Fi LED lighting, PHILIPS, supra. Examples of

Wi-Fi connected Phillips Lighting products are shown below:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                10
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 11 of 45 PageID #: 11




Source: https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters =SMARTLIGHTING_
BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=.

        25.   Further, products sold by Signify’s subsidiary WiZ are also Wi-Fi compliant and

utilize IEEE 802.11 protocols:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                           11
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 12 of 45 PageID #: 12




Source: https://www.wizconnected.com/en-US/




Source: https://www.wizconnected.com/en-US/innovation/.




Source: https://www.wizconnected.com/en-US/about-wiz/.

        26.   Through WiZ, Signify sells Wi-Fi compliant wireless lighting products that utilize

IEEE 802.11 protocols. Examples of Wi-Fi connected WiZ products are shown below:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                   12
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 13 of 45 PageID #: 13




Source: https://www.wizconnected.com/en-US/consumer/products/.
        27.   Signify offers the WiZ mobile application for controlling Wi-Fi-enabled Signify

products. The WiZ application can control Signify’s Phillips Lighting brand products as well as

Signify’s WiZ brand products over Wi-Fi:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                13
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 14 of 45 PageID #: 14




Source: https://www.wizconnected.com/en-US/consumer/technology/




Source: https://www.wizconnected.com/en-US/consumer/app/




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                               14
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 15 of 45 PageID #: 15




Source: https://www.usa.lighting.philips.com/consumer/smart-wifi-led.

        28.    Signify also offers BrightSites smart poles—Wi-Fi compliant poles for use in

providing Wi-Fi infrastructure and broadband connectivity in cities.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                             15
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 16 of 45 PageID #: 16




Source: https://www.signify.com/global/innovation/brightsites.

        29.    IEEE 802.11 is a wireless communication standard covered by the Asserted Patents

and utilized by certain Accused Products. The IEEE 802.11 standard defines a wireless local area

network (WLAN) including multiple mobile nodes. Below is an excerpt from the IEEE which

discusses a basic overview of the standard, including its use in wireless connectivity.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                 16
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 17 of 45 PageID #: 17




IEEE Std. 802.11TM, 2007 revision at 49-50, IEEE, https://www.iith.ac.in/~tbr/teaching/docs/

802.11-2007.pdf (June 12, 2007).

        30.    The IEEE 802.11 standard also includes security features such as encrypting data

information within a network and defending the network against attacks. These features, described

in the below excerpts, are utilized by certain Accused Products in order to protect devices within

the network.




Id. at 217.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                   17
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 18 of 45 PageID #: 18




Id. at 229.

         31.   Further, Signify’s Philips Hue products and other wireless lighting products utilize

ZigBee protocols. See, How Philips Hue Works, PHILIPS HUE, supra. The Accused Products

include at least Signify’s Philips Hue brand of devices. Examples of Philips Hue devices are shown

below:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                    18
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 19 of 45 PageID #: 19




Source: https://www.philips-hue.com/en-us/products/all-products#page=1




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started

        32.    Signify’s Philips Hue products utilize ZigBee protocols to communicate across a

wireless network composed of various Philips Hue products, such as the Philips Hue Bridge and

Philips Hue lights. Philips Hue products can be controlled via the Philips Hue mobile

application:




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                     19
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 20 of 45 PageID #: 20




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started
        33.   Additionally, Signify’s Interact brand of products also utilize ZigBee protocols.

Signify’s Interact products include various wireless lighting products connected to each other and

the Interact Pro gateway product. Signify also offers the Interact Pro mobile app for controlling

Interact products.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                   20
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 21 of 45 PageID #: 21




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro.




Source: https://www.lighting.philips.com/main/products/interact-ready.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                     21
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 22 of 45 PageID #: 22




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro/gateway.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                             22
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 23 of 45 PageID #: 23



Source: https://images.philips.com/is/content/PhilipsConsumer/PDFDownloads/Global/PDFs/ODLI06062018_en_
AA_Interact_Ready_RPRQ_brochure_A4.pdf, p. 5

        34.   ZigBee protocols, which are covered by the Asserted Patents and utilized by certain

Accused Products, are based on the IEEE 802.15.4 standard for wireless network communication.

Below is an excerpt from the technical specification for ZigBee protocols describing the basic

architecture and standards that enable wireless network communication.




ZigBee Specification, revision r21 at 1, THE ZIGBEE ALLIANCE, https://zigbeealliance.org/wp-
content/uploads/2019/11/docs-05-3474-21-0csg-zigbee-specification.pdf (August 5, 2015).

        35.   The IEEE 802.15.4 standard based mobile ad-hoc network, utilized by the Accused

Products, is a type of Low-Rate Wireless Personal Area Network (LR-WPAN) that allows

transmission of data between plurality of network nodes. The types of nodes include an FFD–full-

function device (functioning as a network coordinator node) and an RFD–reduced function device

(node that associates itself with the FFD).



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                          23
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 24 of 45 PageID #: 24




       36.   By utilizing IEEE 802.11 and/or ZigBee protocols, the Accused Products perform

methods for communication, routing, and organizing network nodes within wireless

communications networks that are covered by the Asserted Patents. Each respective Count below

describes how the Accused Products infringe on specific claims of the Asserted Patents.

                                            COUNT I

                     (INFRINGEMENT OF U.S. PATENT NO. 7,082,117)

       37.   Plaintiff incorporates paragraphs 1 through 36 herein by reference.



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                              24
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 25 of 45 PageID #: 25




       38.    Plaintiff is the assignee of the ’117 patent, entitled “Mobile ad-hoc network with

intrusion detection features and related methods,” with ownership of all substantial rights in the

’117 patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

       39.    The ’117 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’117 patent issued from U.S. Patent Application No.

10/401,004.

       40.    Signify has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’117 patent in this judicial district and elsewhere in Texas

and the United States.

       41.    Upon information and belief, Signify designs, develops, manufactures, assembles,

and markets wireless lighting devices configured to utilize ZigBee protocols such as the Accused

Products (see How Philips Hue Works, PHILIPS HUE, supra), including via Signify’s subsidiaries,

such as Signify NA, partners, distributors, retails, customers, and consumers.

       42.    Signify directly infringes the ’117 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing the Accused Products, their components, and/or products

containing the same that incorporate the fundamental technologies covered by the ’117 patent to,

for example, its alter egos, agents, intermediaries, distributors, importers, customers, subsidiaries,

and/or consumers. Furthermore, upon information and belief, Signify sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         25
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 26 of 45 PageID #: 26




thereby directly infringing the ’117 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       43.   Furthermore, Defendant Signify directly infringes the ’117 patent through its direct

involvement in the activities of its subsidiaries, including Signify NA, including by selling and

offering for sale the Accused Products directly to Signify NA and importing the Accused Products

into the United States for Signify NA. Upon information and belief, Signify NA conducts

activities that constitutes direct infringement of the ’117 patent under 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or importing those Accused Products. Signify is vicariously

liable for this infringing conduct of Signify NA (under both the alter ego and agency theories)

because, as an example and on information and belief, Signify and Signify NA are essentially the

same company, and Signify has the right and ability to control Signify NA’s infringing acts and

receives a direct financial benefit from Signify’s infringement.

       44.   For example, Signify infringes claim 24 of the ’117 patent via the Accused Products

such as Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips, recessed lights,

ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro Gateway, Philips

CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed, Philips CoreLine

SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine Waterproof, Philips

MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42 WH, and Philips

UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

       45.   The Accused Products comprise a “mobile ad-hoc network (MANET)” as in claim


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       26
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 27 of 45 PageID #: 27




24. Each of the Accused Products utilizes ZigBee protocols. ZigBee protocols are based on the

IEEE 802.15.4 standard and involve communication between two or more devices on a wireless

channel. See THE ZIGBEE ALLIANCE, supra.

         46.   The Accused Products comprise a plurality of nodes for transmitting data

therebetween, said plurality of nodes intermittently operating in a contention-free mode during

contention-free periods (CFPs) and in a contention mode outside CFPs. For example, by utilizing

ZigBee protocols, the Accused Products establish a LR-WPAN network that transmits data

among multiple devices (i.e., a plurality of nodes) and allows use of a superframe structure. The

superframe includes a CFP and a contention access period (CAP) (i.e., a contention mode outside

CFPs).

         47.   The Accused Products comprise “a policing node for detecting intrusions into the

MANET by monitoring transmissions along said plurality of nodes to detect contention-free

mode operation outside of a CFP.” For example, by utilizing ZigBee protocols, the Accused

Products include a PAN coordinator (i.e., a policing node) which monitors if a device’s request

to add a new GTS (e.g., to an existing CFS in the superframe) would result in reduction of the

minimum CAP length. A newly requested GTS lies outside an existing CFP and will be used for

transmission by the requesting device.

         48.   The Accused Products comprise “a policing node for detecting intrusions into the

MANET by…generating an intrusion alert based upon detecting contention-free mode operation

outside a CFP.” For example, the PAN coordinator preserves the minimum CAP length and takes

preventative action (i.e., generates an intrusion alert) if the minimum CAP is not satisfied. This

preventative action can include deallocating one or more of the GTSs.

         49.   The technology discussion above and the exemplary Accused Products provide


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                     27
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 28 of 45 PageID #: 28




context for Plaintiff’s infringement allegations.

       50.   At a minimum, Signify has known of the ’117 patent at least as early as the filing

date of this complaint. In addition, Signify has known about the ’117 patent since at least March

12, 2018, when Signify (under its previous name as Philips Lighting) received a letter regarding

infringement of the patent portfolio, including the ’117 patent, related to wireless communication

network products, which specifically referenced the infringing use of ZigBee standards and

included a list of Signify’s infringing products.

       51.   Upon information and belief, since at least the above-mentioned date when Signify

was on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its

distributors, customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the

Accused Products that include or are made using all of the limitations of one or more claims of the

’117 patent to directly infringe one or more claims of the ’117 patent by using, offering for sale,

selling, and/or importing the Accused Products. Since at least the notice provided on the above-

mentioned date, Signify does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’117 patent. Upon information and belief, Signify

intends to cause, and has taken affirmative steps to induce, infringement by distributors, importers,

customers, subsidiaries, and/or consumers by at least, inter alia, creating advertisements that

promote the infringing use of the Accused Products, creating and/or maintaining established

distribution channels for the Accused Products into and within the United States, manufacturing

the Accused Products in conformity with U.S. laws and regulations, distributing or making

available instructions or manuals for these products to purchasers and prospective buyers, testing

ZigBee protocol features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to purchasers in the United States. See, e.g., Smart mood


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      28
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 29 of 45 PageID #: 29




lighting, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/propositions/personal-

mood-lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86117087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited January 29, 2021) (“Control up to 10 lights in a single room with a Bluetooth-

enabled LED bulb and the Hue Bluetooth app”).

       52.   Upon information and belief, despite having knowledge of the ’117 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’117 patent,

Signify has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Signify’s infringing activities relative to the ’117 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       53.   Stingray has been damaged as a result of Signify’s infringing conduct described in

this Count. Signify is thus liable to Stingray in an amount that adequately compensates Stingray

for Signify’s infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II

                     (INFRINGEMENT OF U.S. PATENT NO. 7,224,678)

       54.   Plaintiff incorporates paragraphs 1 through 53 herein by reference.

       55.   Plaintiff is the assignee of the ’678 patent, entitled “Wireless local or metropolitan

area network with intrusion detection features and related methods,” with ownership of all

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       29
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 30 of 45 PageID #: 30




substantial rights in the ’678 patent, including the right to exclude others and to enforce, sue, and

recover damages for past and future infringements.

       56.    The ’678 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’678 patent issued from U.S. Patent Application No.

10/217,042.

       57.    Signify has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’678 patent in this judicial district and elsewhere in Texas

and the United States.

       58.    Upon information and belief, Signify designs, develops, manufactures, assembles,

and markets wireless lighting devices configured to comply with IEEE 802.11 standards. See

Smart Wi-Fi LED lighting, PHILIPS, supra.

       59.    Signify directly infringes the ’678 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing the Accused Products, their components, and/or products

containing the same that incorporate the fundamental technologies covered by the ’678 patent to,

for example, its alter egos, agents, intermediaries, distributors, importers, customers, subsidiaries,

and/or consumers. Furthermore, upon information and belief, Signify sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’678 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         30
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 31 of 45 PageID #: 31




delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

         60.   Furthermore, Signify directly infringes the ’678 patent through its direct

involvement in the activities of its subsidiaries, including Signify NA, including by selling and

offering for sale the Accused Products directly to Signify NA and importing the Accused Products

into the United States for Signify NA. Upon information and belief, Signify NA conducts

activities that constitutes direct infringement of the ’678 patent under 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or importing those Accused Products. Signify is vicariously

liable for this infringing conduct of Signify NA (under both the alter ego and agency theories)

because, as an example and on information and belief, Signify and Signify NA are essentially the

same company, and Signify has the right and ability to control Signify NA’s infringing acts and

receives a direct financial benefit from Signify’s infringement.

         61.   For example, Signify infringes claim 51 of the ’678 patent via the Accused Products

such as Philips Lighting Smart Wi-Fi LED bulbs, WiZ bulbs (including bulbs, candle bulbs,

Reflector & Globe bulbs, and filament bulbs), WiZ Smart Plugs, WiZ LED Strips, WiZ Motion

Sensor, WiZmote, WiZ Smart Dimmer, and BrightSite smart poles, which utilize IEEE 802.11

protocols.

         62.   The Accused Products perform the “intrusion detection method for a wireless local

or metropolitan area network comprising a plurality of stations” of claim 51. Each of the Accused

Products complies with IEEE 802.11 standards. IEEE 802.11 is a standard for wireless

connectivity for fixed, portable, and moving stations (“STAs”) within a mobile area. See IEEE,

supra.

         63.   The Accused Products transmit data between the plurality of stations using a media


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      31
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 32 of 45 PageID #: 32




access layer (MAC), each of the stations having a respective MAC address associated therewith.

For example, by complying with IEEE 802.11 standards, the Accused Products transmit data

between other STAs in their network in the form of MPDUs (medium access control (MAC)

protocol data units). An MPDU comprises a sequence of ordered fields; one such field includes

the MAC address of the STA.

       64.   The Accused Products monitor transmissions among the plurality of stations to

detect failed attempts to authenticate MAC addresses. For example, an 802.11-compliant device

with a robust security network association (RSNA) can contains the Temporal Key Integrity

Protocol (TKIP) for data confidentiality and integrity. In TKIP, an MSDU transmitter STA

calculates and monitors message integrity code (MIC) using the MAC addresses. MSDUs with

invalid MICs are discarded (i.e., failed attempts).

       65.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       66.   At a minimum, Signify has known of the ’678 patent at least as early as the filing

date of this complaint. In addition, Signify has known about the ’678 patent since at least March

12, 2018, when Signify (under its previous name as Philips Lighting) received a letter regarding

infringement of the patent portfolio, including the ’678 patent, related to wireless communication

network products, which specifically referenced the infringing use of IEEE 802 standards and

included a list of Signify’s infringing products.

       67.   Upon information and belief, since at least the above-mentioned date when Signify

was on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its

distributors, customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the

Accused Products that include or are made using all of the limitations of one or more claims of the


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      32
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 33 of 45 PageID #: 33




’678 patent to directly infringe one or more claims of the ’678 patent by using, offering for sale,

selling, and/or importing the Accused Products. Since at least the notice provided on the above-

mentioned date, Signify does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’678 patent. Upon information and belief, Signify

intends to cause, and has taken affirmative steps to induce, infringement by distributors, importers,

customers, subsidiaries, and/or consumers by at least, inter alia, creating advertisements that

promote the infringing use of the Accused Products, creating and/or maintaining established

distribution channels for the Accused Products into and within the United States, manufacturing

the Accused Products in conformity with U.S. laws and regulations, distributing or making

available instructions or manuals for these products to purchasers and prospective buyers, testing

IEEE 802.11 protocol features in the Accused Products, and/or providing technical support,

replacement parts, or services for these products to purchasers in the United States. See, e.g., Smart

Lighting For Your Daily Living, WIZ, https://www.wizconnected.com/en-US/consumer/, (last

visited January 29, 2021) (“Take Absolute Control: Get your Wi-Fi lights to do what you want and

more”).

       68.   Upon information and belief, despite having knowledge of the ’678 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’678 patent,

Signify has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Signify’s infringing activities relative to the ’678 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       33
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 34 of 45 PageID #: 34




       69.    Stingray has been damaged as a result of Signify’s infringing conduct described in

this Count. Signify is thus liable to Stingray in an amount that adequately compensates Stingray

for Signify’s infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT III

                     (INFRINGEMENT OF U.S. PATENT NO. 7,440,572)

       70.    Plaintiff incorporates paragraphs 1 through 69 herein by reference.

       71.    Plaintiff is the assignee of the ’572 patent, entitled “Secure wireless LAN device and

associated methods,” with ownership of all substantial rights in the ’572 patent, including the right

to exclude others and to enforce, sue, and recover damages for past and future infringements.

       72.    The ’572 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’572 patent issued from U.S. Patent Application No.

09/760,619.

       73.    Signify has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’572 patent in this judicial district and elsewhere in Texas

and the United States.

       74.    Upon information and belief, Signify designs, develops, manufactures, assembles,

and markets wireless lighting devices configured to utilize IEEE 802.11 protocols such as the

Accused Products. See Smart Wi-Fi LED lighting, PHILIPS, supra.

       75.    Signify directly infringes the ’572 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing the Accused Products, their components, and/or products

containing the same that incorporate the fundamental technologies covered by the ’572 patent to,

for example, its alter egos, agents, intermediaries, distributors, importers, customers, subsidiaries,

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         34
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 35 of 45 PageID #: 35




and/or consumers. Furthermore, upon information and belief, Signify sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’426 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       76.   Furthermore, Signify directly infringes the ’572 patent through its direct

involvement in the activities of its subsidiaries, including Signify NA, including by selling and

offering for sale the Accused Products directly to Signify NA and importing the Accused Products

into the United States for Signify NA. Upon information and belief, Signify NA conducts

activities that constitutes direct infringement of the ’572 patent under 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or importing those Accused Products. Signify is vicariously

liable for this infringing conduct of Signify NA (under both the alter ego and agency theories)

because, as an example and on information and belief, Signify and Signify NA are essentially the

same company, and Signify has the right and ability to control Signify NA’s infringing acts and

receives a direct financial benefit from Signify’s infringement.

       77.   For example, Signify infringes claim 1 of the ’572 patent via the Accused Products

such as Philips Lighting Smart Wi-Fi LED bulbs, WiZ bulbs (including bulbs, candle bulbs,

Reflector & Globe bulbs, and filament bulbs), WiZ Smart Plugs, WiZ LED Strips, WiZ Motion


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      35
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 36 of 45 PageID #: 36




Sensor, WiZmote, WiZ Smart Dimmer, and BrightSite smart poles, which utilize IEEE 802.11

protocols.

       78.      The Accused Products comprise a “secure wireless local area network (LAN)

device” as in claim 1. Each of the Accused Products complies with IEEE 802.11 standards. IEEE

802.11 is a standard for wireless connectivity for fixed, portable, and moving stations (“STAs”)

within a mobile area. See IEEE, supra.

       79.      The Accused Products comprise a housing, a wireless transceiver carried by said

housing, and a medium access controller (MAC) carried by said housing. For example, by

complying with IEEE 802.11 standards, the Accused Products each represent a station (STA)

(i.e., a device with a housing) that contains a MAC and wireless physical layer (PHY) interface

transceivers.

       80.      The Accused Products comprise a cryptography circuit carried by said housing and

connected to said MAC and said wireless transceiver for encrypting both address and data

information for transmission by at least adding a plurality of encrypting bits to both the address

and the data information, and for encrypting both the address and the data information upon

reception. For example, an 802.11-compliant device with a robust security network association

(RSNA) contains an enhanced data cryptographic encapsulation mechanism (i.e., a cryptography

circuit) with two types of data confidentiality and integrity protocols: the mandatory Cipher-block

Chaining Message authentication code Protocol (CCMP) and the optional Temporal Key

Integrity Protocol (TKIP). CCMP encrypts both address and plaintext (i.e., data) information and

adds temporal keys (i.e., encrypting bits) to both. TKIP likewise encrypts both address and

plaintext information and adds MIC keys (i.e., encrypting bits) to both. Both protocols decrypt

the information upon reception.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      36
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 37 of 45 PageID #: 37




       81.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       82.   At a minimum, Signify has known of the ’572 patent at least as early as the filing

date of this complaint. In addition, Signify has known about the ’572 patent since at least March

12, 2018, when Signify (under its previous name as Philips Lighting) received a letter regarding

infringement of the patent portfolio, including the ’572 patent, related to wireless communication

network products, which specifically referenced the infringing use of IEEE 802 standards and

included a list of Signify’s infringing products.

       83.   Upon information and belief, since at least the above-mentioned date when Signify

was on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its

distributors, customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the

Accused Products that include or are made using all of the limitations of one or more claims of the

’426 patent to directly infringe one or more claims of the ’572 patent by using, offering for sale,

selling, and/or importing the Accused Products. Since at least the notice provided on the above-

mentioned date, Signify does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’572 patent. Upon information and belief, Signify

intends to cause, and has taken affirmative steps to induce, infringement by distributors, importers,

customers, subsidiaries, and/or consumers by at least, inter alia, creating advertisements that

promote the infringing use of the Accused Products, creating and/or maintaining established

distribution channels for the Accused Products into and within the United States, manufacturing

the Accused Products in conformity with U.S. laws and regulations, distributing or making

available instructions or manuals for these products to purchasers and prospective buyers, testing

ZigBee protocol features in the Accused Products, and/or providing technical support, replacement


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      37
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 38 of 45 PageID #: 38




parts, or services for these products to purchasers in the United States. See, e.g., Smart Lighting

For Your Daily Living, WIZ, supra (“Take Absolute Control: Get your Wi-Fi lights to do what

you want and more”).

       84.   Upon information and belief, despite having knowledge of the ’572 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’572 patent,

Signify has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Signify’s infringing activities relative to the ’572 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       85.   Stingray has been damaged as a result of Signify’s infringing conduct described in

this Count. Signify is thus liable to Stingray in an amount that adequately compensates Stingray

for Signify’s infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT IV

                     (INFRINGEMENT OF U.S. PATENT NO. 7,616,961)

       86.   Plaintiff incorporates paragraphs 1 through 85 herein by reference.

       87.   Plaintiff is the assignee of the ’961 patent, entitled “Allocating channels in a mobile

ad hoc network,” with ownership of all substantial rights in the ’961 patent, including the right to

exclude others and to enforce, sue, and recover damages for past and future infringements.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       38
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 39 of 45 PageID #: 39




       88.    The ’961 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’961 patent issued from U.S. Patent Application No.

10/134,862.

       89.    Signify has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’961 patent in this judicial district and elsewhere in Texas

and the United States.

       90.    Upon information and belief, Signify designs, develops, manufactures, assembles,

and markets wireless lighting devices configured to utilize ZigBee protocols such as the Accused

Products (see How Philips Hue Works, PHILIPS HUE, supra), including via Signify’s subsidiaries,

such as Signify NA, partners, distributors, retails, customers, and consumers.

       91.    Signify directly infringes the ’961 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing the Accused Products, their components, and/or products

containing the same that incorporate the fundamental technologies covered by the ’961 patent to,

for example, its alter egos, agents, intermediaries, distributors, importers, customers, subsidiaries,

and/or consumers. Furthermore, upon information and belief, Signify sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’961 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         39
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 40 of 45 PageID #: 40




constitute an infringing sale under § 271(a)”).

       92.   Furthermore, Defendant Signify directly infringes the ’961 patent through its direct

involvement in the activities of its subsidiaries, including Signify NA, including by selling and

offering for sale the Accused Products directly to Signify NA and importing the Accused Products

into the United States for Signify NA. Upon information and belief, Signify NA conducts

activities that constitutes direct infringement of the ’961 patent under 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or importing those Accused Products. Signify is vicariously

liable for this infringing conduct of Signify NA (under both the alter ego and agency theories)

because, as an example and on information and belief, Signify and Signify NA are essentially the

same company, and Signify has the right and ability to control Signify NA’s infringing acts and

receives a direct financial benefit from Signify’s infringement.

       93.   For example, Signify infringes claim 24 of the ’961 patent via the Accused Products

such as Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips, recessed lights,

ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro Gateway, Philips

CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed, Philips CoreLine

SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine Waterproof, Philips

MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42 WH, and Philips

UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

       94.   The Accused Products implement the “method for dynamic channel allocation in a

mobile ad hoc network comprising a plurality of wireless mobile nodes and a plurality of wireless

communication links connecting the plurality of wireless mobile nodes together over a plurality

of separate channels at different frequencies” of claim 1. Each of the Accused Products utilizes

ZigBee protocols. ZigBee protocols are based on the IEEE 802.15.4 standard and involve


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                       40
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 41 of 45 PageID #: 41




communication between two or more devices on a wireless channel. See THE ZIGBEE ALLIANCE,

supra.

         95.   The Accused Products, at each node, monitor link performance on a first channel,

link performance being based upon at least one quality of service (QoS) threshold. For example,

by utilizing Zigbee protocols, each of the Accused Products is configured to monitor the

performance of a channel in use based on its energy measurement (i.e., a QoS threshold).

         96.   The Accused Products, at each node, scout one or more other available separate

channels at different frequencies when the monitored link performance on the first channel falls

below the QoS threshold by at least switching to a second separate channel at a different

frequency, broadcasting a channel activity query to determine link performance for the second

separate channel, and processing replies to the channel activity query to determine the link

performance for the second separate channel. For example, by utilizing ZigBee protocols, each

of the Accused Products can become the Network Channel Manager within its network, which

enables it to receive (i.e., scout) network interference reports and change the channel (i.e., switch)

when interference is detected (i.e., falling below the QoS threshold). The same command can

scan and produce an interference report (i.e., broadcast channel activity and determine link

performance) for the newly-switched channel.

         97.   The Accused Products, at each node, update respective channel activity for the first

and second separate channels at different frequencies based upon the processed replies. For

example, by utilizing ZigBee protocols, the network manager of a local node like the Accused

Products updates channel activity by discontinuing transmission on one channel and switching to

a new channel.

         98.   The technology discussion above and the exemplary Accused Products provide


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         41
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 42 of 45 PageID #: 42




context for Plaintiff’s infringement allegations.

       99.   At a minimum, Signify has known of the ’961 patent at least as early as the filing

date of this complaint. In addition, Signify has known about the ’961 patent since at least March

12, 2018, when Signify (under its previous name as Philips Lighting) received a letter regarding

infringement of the patent portfolio, including the ’961 patent, related to wireless communication

network products, which specifically referenced the infringing use of ZigBee standards and

included a list of Signify’s infringing products.

       100. Upon information and belief, since at least the above-mentioned date when Signify

was on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its

distributors, customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the

Accused Products that include or are made using all of the limitations of one or more claims of the

’961 patent to directly infringe one or more claims of the ’961 patent by using, offering for sale,

selling, and/or importing the Accused Products. Since at least the notice provided on the above-

mentioned date, Signify does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’961 patent. Upon information and belief, Signify

intends to cause, and has taken affirmative steps to induce, infringement by distributors, importers,

customers, subsidiaries, and/or consumers by at least, inter alia, creating advertisements that

promote the infringing use of the Accused Products, creating and/or maintaining established

distribution channels for the Accused Products into and within the United States, manufacturing

the Accused Products in conformity with U.S. laws and regulations, distributing or making

available instructions or manuals for these products to purchasers and prospective buyers, testing

ZigBee protocol features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to purchasers in the United States. See, e.g., Smart mood


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                      42
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 43 of 45 PageID #: 43




lighting, PHILIPS HUE, supra (“Control up to 10 lights in a single room with a Bluetooth-enabled

LED bulb and the Hue Bluetooth app”).

       101. Upon information and belief, despite having knowledge of the ’961 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’961 patent,

Signify has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Signify’s infringing activities relative to the ’961 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       102. Stingray has been damaged as a result of Signify’s infringing conduct described in

this Count. Signify is thus liable to Stingray in an amount that adequately compensates Stingray

for Signify’s infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         CONCLUSION

       103. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff

as a result of Defendants’ wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court.

       104. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                         43
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 44 of 45 PageID #: 44




                                         JURY DEMAND

       105. Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                     PRAYER FOR RELIEF

       106. Plaintiff requests that the Court find in its favor and against Defendants, and that

the Court grant Plaintiff the following relief:

        1. A judgment that Defendants have infringed the Asserted Patents as alleged herein,

            directly and/or indirectly by way of inducing infringement of such patents;

        2. A judgment for an accounting of damages sustained by Plaintiff as a result of the acts

            of infringement by Defendants;

        3. A judgment and order requiring Defendants to pay Plaintiff damages under 35 U.S.C.

            § 284, including up to treble damages as provided by 35 U.S.C. § 284, and any

            royalties determined to be appropriate;

        4. A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

            judgment interest on the damages awarded;

        5. A judgment and order finding this to be an exceptional case and requiring Defendants

            to pay the costs of this action (including all disbursements) and attorneys’ fees as

            provided by 35 U.S.C. § 285; and

        6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                                   44
 Case 2:21-cv-00044-JRG Document 1 Filed 02/08/21 Page 45 of 45 PageID #: 45




Dated: February 8, 2021                     Respectfully submitted,

                                            /s Jeffrey R. Bragalone by permission
                                            Wesley Hill
                                            Jeffrey R. Bragalone (lead attorney)
                                            Texas Bar No. 02855775
                                            Terry A. Saad
                                            Texas Bar No. 24066015
                                            Marcus Benavides
                                            Texas Bar No. 24035574
                                            Hunter S. Palmer
                                            Texas Bar No. 24080748
                                            Bragalone Conroy PC
                                            2200 Ross Avenue
                                            Suite 4500W
                                            Dallas, TX 75201
                                            Tel: (214) 785-6670
                                            Fax: (214) 785-6680
                                            jbragalone@bcpc-law.com
                                            tsaad@bcpc-law.com
                                            mbenavides@bcpc-law.com
                                            hpalmer@bcpc-law.com


                                            Wesley Hill
                                            Texas Bar No. 24032294
                                            WARD, SMITH, & HILL, PLLC
                                            P.O. Box 1231
                                            Longview, TX 75606
                                            Tel: (903) 757-6400
                                            Fax: (903) 757-2323
                                            wh@wsfirm.com

                                            ATTORNEYS FOR PLAINTIFF
                                            STINGRAY IP SOLUTIONS, LLC




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
INFRINGEMENT                                                                        45
